MATHEWS, Circuit Judge.
This appeal is from an order discharging a writ of habeas corpus1 whereby appellee, P. J. Squier, Acting Warden of the United States Penitentiary at McNeil Island, Washington, was required to, and did, produce in the court below the body of appellant, Norris H. Pyron, a prisoner then in appellee’s custody.
The question was whether, as contended by appellant, appellant’s term of imprisonment expired on April 2, 1941, or whether, as contended by appellee, appellant’s term expired on January 26, 1942. The appeal came on for hearing on January 28, 1942. Meanwhile, regardless of which contention was correct, appellant’s term had expired and appellant had been released from custody, thus rendering the appeal moot.
Appeal dismissed.

 The writ, which obviously was a habeas corpus, was improperly labeled “order to produce.”